
	

114 HR 1708 IH: Robin Danielson Feminine Hygiene Product Safety Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1708
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mrs. Carolyn B. Maloney of New York (for herself and Mr. Rangel) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to establish a program of research regarding the risks posed
			 by the presence of dioxin, synthetic fibers, chemical fragrances, and
			 other components of feminine hygiene products.
	
	
 1.Short titleThis Act may be cited as the Robin Danielson Feminine Hygiene Product Safety Act of 2015. 2.FindingsThe Congress finds as follows:
 (1)Feminine hygiene products are widely used by women in the United States today, but there is not enough research on the components of these products.
 (2)Women may be exposed to substances in tampons and other menstrual products for as long as 60 years over the course of their reproductive lives. The average woman may use as many as 16,800 tampons in her lifetime. A woman on menopausal hormone therapy may use as many as 24,360 tampons in her lifetime.
 (3)Trace amounts of dioxins can be found in tampons or other feminine hygiene products. The Environmental Protection Agency and the International Agency for Research on Cancer, an arm of the World Health Organization, have concluded that dioxins are a probable human carcinogen (cancer-causing agent).
 (4)The Food and Drug Administration (referred to in this section as the FDA) has historically relied on data provided by manufacturers of feminine hygiene products in determining product safety.
 (5)Although the FDA currently requires tampon manufacturers to routinely monitor dioxin levels in raw materials and finished tampons, this information is not readily available to the public. The FDA should consider whether to expand regulation to include other types of feminine hygiene products and a broader list of contaminants.
 3.Research on dioxin and other potentially harmful components of feminine hygiene productsPart F of title IV of the Public Health Service Act (42 U.S.C. 287d et seq.) is amended by adding at the end the following section:
			
				486C.Research on dioxin and other potentially harmful components of feminine hygiene products
					(a)Research
 (1)In generalThe Director of NIH, in collaboration with the Director of the Office, shall provide for the conduct or support of research to determine the extent to which the presence of dioxins, synthetic fibers, chlorine, and other components (including contaminants and substances used as fragrances, colorants, dyes, and preservatives) in tampons and other feminine hygiene products—
 (A)poses any risks to the health of women who use the products, including risks relating to cervical cancer, endometriosis, infertility, ovarian cancer, breast cancer, immune system deficiencies, pelvic inflammatory disease, toxic shock syndrome, and bacterial and yeast infections; and
 (B)poses any risks to the health of children of women who used such products during or before the pregnancies involved, including risks relating to fetal and childhood development.
 (2)Requirement regarding data from manufacturersResearch under paragraph (1) shall include research to confirm the data on tampons and other feminine hygiene products submitted to the Commissioner of Food and Drugs by manufacturers of such products.
 (3)DefinitionFor purposes of paragraph (1), the term feminine hygiene products means tampons, pads, liners, cups, sponges, douches, wipes, sprays, and similar products used by women with respect to menstruation or other genital-tract secretions.
 (b)ReportsReports on the results of research under subsection (a) shall be periodically submitted to the Congress, the Commissioner of Food and Drugs, the Administrator of the Environmental Protection Agency, and the Chairman of the Consumer Product Safety Commission. Such reports shall be made available to the public through the data system and clearinghouse program established under section 486A, or through other appropriate means.
 (c)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2016 through 2020..
		
